April 4, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                          MARIE STEVENS, Appellant

NO. 14-13-00190-CV                          V.

     DOW CORNING CORPORATION, AND DOW CORNING WRIGHT
                   CORPORATION, Appellees
               ________________________________

     Today the Court heard appellant's motion to dismiss the appeal from the
judgment signed by the court below on January 29, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Marie Stevens.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.